MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Apr 24 2018, 7:02 am

regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                          Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                     Attorney General of Indiana
Jennifer A. Joas                                          Abigail R. Recker
Madison, Indiana                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 24, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          69A04-1712-JT-2905
A.S. (Minor Child)                                        Appeal from the Ripley Circuit
                                                          Court
And
                                                          The Honorable Ryan King, Judge
C.S. (Mother) and B.S. (Father),                          Trial Court Cause No.
Appellants-Respondents,                                   69C01-1705-JT-10

        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018                Page 1 of 19
      Riley, Judge.


                                      STATEMENT OF THE CASE
[1]   Appellants-Respondents, B.S. (Father) and C.S. (Mother) (collectively,

      Parents), appeal the termination of their parental rights to their minor child,

      A.S. (Child).


[2]   We affirm.


                                                     ISSUE
[3]   Parents raise one issue on appeal, which we restate as: Whether the Indiana

      Department of Child Services (DCS) presented clear and convincing evidence

      to support the termination of Parents’ parental rights.


                           FACTS AND PROCEDURAL HISTORY
[4]   Father and Mother are the biological parents of the Child, born January 27,

      2014. At the time the Child was born, Parents were married. Mother also has

      an older child, J.S. from a previous relationship. 1 On December 3, 2014, the

      Ripley County office of DCS received a report alleging neglect, and possible

      abuse, of the Child and J.S. Specifically, it was reported that the ten-month-old

      Child “was malnourished and had dark circles under her eyes,” and the

      reporting source indicated that in the previous month J.S. had been observed




      1
          J.S. is not a subject of this appeal.


      Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 2 of 19
      with bruises and a black eye. (DCS Exh. 1). It was further alleged that Parents

      were using drugs in the home. That day, DCS conducted a home visit. DCS

      observed no marks on the Child or J.S., and Parents explained that the Child

      had recently been hospitalized and had seen a doctor that morning. Parents

      submitted to a drug screen and admitted to smoking marijuana. At that time,

      DCS worked with Parents to establish a safety plan, pursuant to which Parents

      agreed to not use drugs in their apartment or care for the children while under

      the influence of drugs.


[5]   Two weeks later, DCS obtained information from the Child’s doctor indicating

      concerns over the Child’s weight loss. The doctor questioned Mother’s ability

      to care for the Child without assistance based on Mother’s apparent inability

      “to recognize the importance of regular feedings.” (DCS Exh. 1). The doctor

      opined that Parents’ report of the Child’s food consumption did not align with

      her physical condition. On January 9, 2015, DCS filed a request for approval

      for a Program of Informal Adjustment. The trial court approved the Informal

      Adjustment on January 12, 2015, at which time it was noted that the Child and

      J.S. “are at imminent risk of removal from the home environment and absent

      effective preventative services, [DCS] will petition the court to place the

      [children] in foster care.” (DCS Exh. 1). During the Informal Adjustment, it

      became apparent to DCS and service providers that both Father and Mother

      suffer from some type of intellectual disability. Nevertheless, Parents

      substantially complied with the program, and on June 6, 2015, DCS moved to




      Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 3 of 19
      discharge the Informal Adjustment, which the trial court approved on July 12,

      2015.


[6]   Four months later, on November 7, 2015, DCS was notified that Parents were

      again using drugs. Mother admitted to smoking marijuana. A safety plan was

      implemented, but on November 12, 2015, Mother submitted a positive drug

      screen for marijuana. On December 11, 2015, Mother again admitted that she

      had smoked marijuana. Both Parents subsequently submitted positive drug

      screens and also refused to submit to drug screens when requested to do so.

      Thus, on December 22, 2015, DCS filed a petition alleging that the Child and

      J.S. were each a child in need of services (CHINS). As to the Child, the

      CHINS petition asserted that her “physical or mental condition is seriously

      impaired or seriously endangered as a result of the inability, refusal, or neglect

      of [C]hild’s [Parents] . . . to supply [C]hild with necessary food, clothing,

      shelter, medical care, education or supervision.” (DCS Exh. 2). On January 6,

      2016, the trial court held an initial hearing and ordered Parents to submit to all

      drug screens as requested by DCS, the refusal of which would warrant DCS’s

      detainment of the Child.


[7]   Despite DCS’s attempts to “warn” Parents, they failed to “grasp[] the concept

      that marijuana use in the home with the children was a safety risk.” (Tr. Vol.

      II, p. 34). On February 1, 2016, the trial court held a detention hearing and

      granted DCS’s request to remove the Child from Parents’ home due to ongoing

      drug use. At the DCS office, while considering where to place the Child, the

      DCS caseworker observed that the Child just “walked in circles . . . around the

      Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 4 of 19
      whole office for hours” and “she would look straight through you.” (Tr. Vol.

      II, pp. 25-26). The Child was also found to be infested with lice and had to be

      treated prior to being placed. The Child was subsequently placed in foster care.

      J.S. was also removed and placed in the same foster home.


[8]   When the Child arrived at her foster home, she “was very, very skinny, . . .

      much smaller than an average two year old is.” (Tr. Vol. II, p. 148). She was

      pale and had “very sunken skin.” (Tr. Vol. II, p. 158). The Child was “very

      sensitive to any lights or sounds,” and certain noises were “very terrifying to

      her.” (Tr. Vol. II, pp. 148-49). She lacked confidence and walked with the skill

      level of a one-year-old who would have “just started walking. She did not like

      shoes, couldn’t walk in them well.” (Tr. Vol. II, p. 149). The Child “didn’t

      know how to eat food” and “didn’t know how to drink out of a cup.” (Tr. Vol.

      II, p. 149). Furthermore, the Child was non-verbal, “gave blank stares,” and

      did not recognize her own name. (Tr. Vol. II, p. 151). The Child would sleep

      through the night and then, instead of alerting her foster parents when she

      awoke, she would just lie silently in her crib. Essentially, the Child was “[v]ery

      much delayed.” (Tr. Vol. II, p. 149). Under her foster parents’ care, the Child

      immediately commenced regular therapy and quickly demonstrated substantial

      progress with her muscle tone, speech, and vocabulary. In October of 2016, the

      Child was examined at Peyton Manning Children’s Hospital. Although she

      had previously been deemed as “failure to thrive,” the Child’s drastic

      improvement during the six months she had been in foster care established that

      her failure to thrive was the result of her prior home environment and lack of


      Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 5 of 19
       adequate nutrition. (Tr. Vol. II, p. 153). In December of 2016, the foster

       parents had the Child tested to determine whether she would need a special

       education preschool program, but the Child was instead found to be

       average/above average for her age. The Child is bonded with her foster

       parents, and they intend to adopt her.


[9]    On March 14, 2016, the trial court held a fact-finding hearing during which

       Parents admitted to the allegations contained in the CHINS petition, and on

       March 17, 2016, the trial court adjudicated the Child to be a CHINS. On April

       14, 2016, subsequent to a hearing, the trial court issued a Dispositional Order,

       granting wardship of the Child to DCS. The trial court additionally ordered

       Parents to participate in services designed to facilitate reunification. In relevant

       part, the trial court directed Parents to participate in any programs

       recommended by DCS or other service providers; maintain suitable housing;

       refrain from illegal drug use; engage in home-based counseling; complete a

       substance abuse assessment and follow all treatment recommendations; submit

       to random drug screens; meet the Child’s medical and mental health needs; and

       attend visits with the Child. The trial court further ordered Mother to undergo

       a psychological evaluation.


[10]   In substantial part, Parents participated with their case plan. Within two

       months of the Dispositional Order, Parents achieved sobriety and maintained it

       for the remainder of the case. They attended substance abuse counseling and

       drug education classes, and they worked with a home-based caseworker. Both

       Parents also completed psychological evaluations. Parents attended the

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 6 of 19
       majority of their supervised visits, with the exception of several weeks when

       Mother had a lice outbreak and during instances of inclement weather as

       Parents lacked their own transportation.


[11]   Despite Parents’ apparent effort to comply with DCS’s case plan, DCS and the

       service providers maintained significant concerns about Parents’ ability to safely

       parent the Child and J.S. without DCS intervention. In fact, visits never

       transitioned from fully supervised because Parents had to be prompted

       regarding the same basic parenting tasks at every visit. The visit provider “had

       to make sure that everything was very structured, . . . to the point that

       everything had to be . . . repeated every visit. We had to make sure that they

       knew exactly what to do from the beginning to the end.” (Tr. Vol. II, p. 119).

       The visit provider additionally had to ensure that Parents “brought the

       appropriate food, . . . that their discipline[e] was accurate . . . for both age

       levels, . . . and that they . . . properly played with the girls in a way that was

       appropriate for both age levels.” (Tr. Vol. II, p. 119).


[12]   More specifically, Parents struggled with their personal hygiene, which

       triggered concerns about ignoring the Child’s hygienic needs and health as well.

       DCS also cited that Parents consistently had to be reminded to bring nutritious

       foods to visits and to monitor that the Child was actually eating. Given the

       Child’s prior malnourishment, DCS heavily focused on this issue, but Parents

       seemingly failed to grasp the importance of the Child’s diet. Parents were able

       to follow service providers’ very specific directions, but they could not

       independently anticipate and provide for the Child’s needs at visits. To

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 7 of 19
       illustrate, it was suggested that Parents bring more vegetables, instead of

       cookies and candy, to the visits; at the next visit, Parents arrived with a

       vegetable tray but brought nothing else for the Child’s meal. Parents also had

       to be repeatedly coached at each visit as to proper discipline techniques. It was

       noted that Mother lacked empathy toward the Child, and Father was observed

       to get frustrated and give up in difficult parenting situations. If the Child was

       crying during a visit, the visitation supervisor would have to encourage Father

       to console the Child and coach him through it. When the Child squirmed

       during a diaper change, Father gave up. DCS also reported that Father could

       not be dissuaded from ideas that he believed to be true—i.e., certain medical

       treatments—notwithstanding proof to the contrary. DCS feared “that he would

       apply that, anything that he may learn from somebody else and apply that in

       the care for [the Child] and it may not be true.” (Tr. Vol. II, p. 108).


               A psychological evaluation of [Father] stated that due to his low
               cognitive scores and ongoing psychiatric issues, it is unlikely that
               he will ever be able to safely parent his [Child]. A psychological
               evaluation of [Mother] recommended that her parenting time be
               supervised until she could show improvement in her parenting
               issues, which she has failed to do.


       (DCS Exh. 2).


[13]   In approximately the fall of 2016, Parents were evicted from their apartment,

       and for the next year, they lived with either friends or relatives. Following their

       eviction, “that was pretty much [Father’s] only goal, was to find . . . housing. . .

       . [O]ther providers got the impression that he thought if he got an apartment, he

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 8 of 19
       would get the [Child] . . . , and . . . [the court-appointed special advocate

       (CASA)], providers, [and DCS] would just remind him that there were other

       expectations, he would still just focus on the housing.” (Tr. Vol. II, p. 51).

       Parents also divorced at some point during the pendency of the CHINS action,

       although this seemed to ultimately have a positive effect on their independence.

       Furthermore, on September 29, 2016, Parents were arrested and each charged

       with one Count of unlawful sale or transfer of a precursor, a Level 6 felony, for

       purchasing pseudoephedrine on behalf of another to be used in the manufacture

       of methamphetamine. On March 7, 2017, Parents pled guilty to their respective

       charge and were both sentenced to 910 days of reporting probation.


[14]   On May 10, 2017, DCS filed a petition to terminate Parents’ parental rights to

       the Child. Father’s application for disability benefits was approved, and around

       the fall of 2017, he obtained suitable housing. Mother’s application for social

       security benefits was denied, and she remained both unemployed and homeless.

       However, both Parents continued to engage in visits with the Child and attend

       other services. On October 25, 2017, the trial court conducted a hearing on

       DCS’s termination petition. On November 8, 2017, the trial court issued an

       Order on Involuntary Termination of the Parent-Child Relationship, granting

       DCS’s request to terminate Parents’ parental rights to the Child.


[15]   Parents now appeal. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 9 of 19
                               DISCUSSION AND DECISION
                                              I. Standard of Review

[16]   Parents challenge the termination of their parental rights to the Child. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). However, parental rights “are not absolute

       and must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights.” Id. If “parents are unable

       or unwilling to meet their parental responsibilities,” termination of parental

       rights is appropriate. Id. We recognize that the termination of a parent-child

       relationship is “an ‘extreme measure’ and should only be utilized as a ‘last

       resort when all other reasonable efforts to protect the integrity of the natural

       relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 646 (Ind. 2015).


[17]   Indiana courts rely on a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. Our court neither reweighs evidence nor assesses the credibility of

       witnesses. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind.

       2013). We consider only the evidence and any reasonable inferences that

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 10 of 19
       support the trial court’s judgment, and we accord deference to the trial court’s

       “opportunity to judge the credibility of the witnesses firsthand.” Id. Where, as

       in this case, the trial court enters special findings of fact and conclusions

       thereon under Indiana Trial Rule 52(A), we evaluate whether the trial court’s

       decision is clearly erroneous. Id. Under this standard, we must determine

       “whether the evidence clearly and convincingly supports the findings and the

       findings clearly and convincingly support the judgment.” Id. at 1230.


                                  II. Termination of Parental Rights Statute

[18]   In order to terminate a parent’s rights to his child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;

               (B) that one (1) of the following is true:

               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 11 of 19
                (iii) The child has, on two (2) separate occasions, been
                adjudicated a [CHINS];

                (C) that termination is in the best interests of the child; and

                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to ‘be highly probable.’” Id. On appeal, Parents do not

       contest the trial court’s findings that the Child has been removed from the home

       for the requisite period of time or that DCS has established a satisfactory plan

       for the Child’s care and treatment.


                                          A. Threat to Child’s Well-Being 2

[19]   Parents claim that there is insufficient evidence to support the trial court’s

       determination that the continuation of the parent-child relationship poses a

       threat to the Child’s well-being. It is well established that “[a] trial court must

       “judge a parent’s fitness as of the time of the termination hearing and take into

       consideration evidence of changed conditions.” Stone v. Daviess Cnty. Div. of

       Children & Family Servs., 656 N.E.2d 824, 828 (Ind. Ct. App. 1995), trans. denied.




       2
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; therefore, DCS is required to prove
       only one of three listed elements. See In re A.K., 924 N.E.2d at 220-21. In this case, the trial court based its
       termination decision on DCS’s satisfaction of Indiana Code section 31-35-2-4(b)(2)(B)(ii)—that the
       continuation of the parent-child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018               Page 12 of 19
       “[H]abitual patterns of conduct must be evaluated to determine whether there is

       a substantial probability of future neglect or deprivation.” Id. A trial court

       “need not wait until the children are irreversibly influenced by their deficient

       lifestyle such that their physical, mental and social growth is permanently

       impaired before terminating the parent-child relationship.” Id. Furthermore,

       “[c]lear and convincing evidence need not reveal that the continued custody of

       the parents is wholly inadequate for the child’s very survival. Rather, it is

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are threatened by the respondent parent’s custody.”

       K.T.K., 989 N.E.2d at 1230.


[20]   The trial court found that


               [P]arents’ lack of progress in services, their visitation remaining
               at fully supervised, and the [P]arents’ inability to develop the
               necessary skills to care for their children, as well as [Mother’s]
               lack of suitable or stable housing and her lack of stable income,
               support a finding that the continuation of the parent-child
               relationship poses a threat to the well-being of the [C]hild.


       (Appellants’ App. Vol. II, p. 32).


[21]   Father contends that there is no evidence establishing that he was responsible

       for the Child’s removal or that his parenting actions caused the Child’s

       developmental delays. Father argues that the record establishes that he

       achieved stable housing and maintained sobriety as ordered. He suggests that

       his Level 6 felony conviction for the unlawful sale or transfer of precursors

       during the pendency of the case did not pose any threat to the Child. He further
       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 13 of 19
       asserts that the trial court improperly relied on the subjective opinions of service

       providers that he failed to make any progress during the eighteen months that

       he participated in services because there is no evidence that his parenting would

       endanger the Child. Similarly, Mother contends that DCS’s reasons as to why

       the parent-child relationship poses a threat to the Child’s well-being “were

       either flimsy or not supported by the [r]ecord.” (Appellant-Mother’s Br. p. 18).

       Mother contends that she “did what was asked of her. She became drug free

       and participated in visits and services,” and there is no evidence that Mother

       harmed the Child or caused the Child’s developmental delays. (Appellant-

       Mother’s Br. p. 19).


[22]   We find that DCS clearly established that Parents cannot independently act to

       ensure the Child’s safety, and the trial court clearly accorded substantial weight

       to the concurring testimonies of DCS, the Child’s CASA, the home-based

       caseworker, and the visitation supervisor that Parents are not capable of

       consistently providing full-time care for the Child in an unsupervised setting.

       The evidence reveals that Parents, to a limited extent, are able to follow specific

       directions when DCS is involved. However, as they demonstrated following

       the discharge of their Informal Adjustment, these Parents revert to their prior

       habits when left to their own devices. Parents stopped smoking marijuana for

       the duration of this case, but they did not consider the consequences—for either

       themselves or the Child—of providing pseudoephedrine to another individual

       for manufacturing methamphetamine. Furthermore, the Child was removed

       from the home in a malnourished state. It was due to the efforts of the foster


       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 14 of 19
       parents and DCS that the Child finally began to thrive during the pendency of

       this case. The Child’s failure to thrive for the first two years of her life was the

       direct result of the environment she was subjected to in Parents’ care and their

       failure to provide her with adequate nutrition. Parents’ inability to recognize

       the severity of the Child’s poor health while previously in their care, and their

       failure to prioritize the Child’s nutritional needs during their supervised visits—

       even after consistent efforts by service providers reminding them to do so, is

       indicative of a future likelihood that the Child’s health will be neglected if

       returned to Parents’ care.


[23]   Father obtained housing, and he improved his personal hygiene shortly before

       the termination hearing. Yet, he had to be prompted to console his crying

       Child, and he gave up when the Child resisted a diaper change. These are

       nominal parenting frustrations when compared to the challenges that he would

       be expected to face in the future without the assistance of service providers.

       Mother never obtained housing or employment, and despite her improvement

       in hygiene near the end of the case, DCS was validly concerned that Parents’

       neglect of their own hygiene would translate to a neglect of the Child’s hygiene

       and other needs. Also, importantly, neither parent really seemed to be bonded

       with the Child. DCS maintained supervised visitation throughout the case

       because Parents established that they could not react to parenting situations

       without repeated prompting and coaching from the supervisor. See Stone, 656
N.E.2d at 828 (finding termination appropriate where DCS and other

       caseworkers opined, in part, that the parents were “incapable of adequately


       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 15 of 19
       parenting” the children as “little progress” was made to correct the problems

       throughout the case and the children “would be at a very high risk of regressing

       to their previous behaviors”).


[24]   The evidence establishes that Parents’ failure to comprehend and implement

       parenting skills stems, at least in part, from their low-level intellectual

       functioning, but Parents correctly assert that mental limitations may not

       provide the sole basis for termination of parental rights. See id. at 831.

       However, an intellectual disability is a factor “to be considered along with other

       pertinent evidence bearing upon the question of a parent’s fitness.” Id. “Every

       child is entitled to a minimum level of care regardless of the special needs or

       limited abilities of . . . [the] parents.” Id. at 828. In this case, DCS established

       that Parents would be unable to meet the Child’s basic needs—physically and

       emotionally—if she were returned to their care. Parents’ psychological

       evaluations indicated that they could not safely parent the Child. 3 Father points

       out that the home-based case manager testified that if Father had “an on-going

       mentor, he might do alright.” (Tr. Vol. II, pp. 109-10). Parents must be able to

       meet their parental obligations independently of DCS intervention; it is not

       realistic to expect that DCS can provide a mentor to Father for the rest of the

       Child’s minor years. Accordingly, we find that the evidence supports the trial




       3
         Father argues that the psychological evaluation was not made part of the record; thus “we don’t know how
       [the psychiatrist’s] opinion was surmised.” (Appellant-Father’s Br. p. 22). However, through testimony and
       CHINS records, DCS admitted certain conclusions from the psychological report with no objection from
       either parent.

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018        Page 16 of 19
       court’s determination that the continuation of the parent-child relationship

       poses a threat to the Child’s well-being.


                                          B. Best Interests of the Child

[25]   Parents also challenge the trial court’s determination that termination of their

       parental rights is in the best interests of the Child. The parent-child relationship

       is “one of the most valued relationships in our culture.” Bester, 839 N.E.2d at

       147 (quoting Neal v. DeKalb Cnty. Div of Family & Children, 796 N.E.2d 280, 285

       (Ind. 2003)). Thus, the purpose of terminating a parent-child relationship is to

       protect the child, not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind.

       Ct. App. 2003), trans. denied. When considering whether termination would be

       in a child’s best interests, the trial court must “look beyond the factors identified

       by [DCS] and . . . look to the totality of the evidence.” A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. “The

       trial court need not wait until the child is irreversibly harmed such that the

       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235.

       Permanency is a central consideration in determining a child’s best interests.

       Id. “[T]he right of parents to raise their children should not be terminated solely

       because there is a better home available for the children.” In re K.S., 750
N.E.2d 832, 837 (Ind. Ct. App. 2001).


[26]   In concluding that termination would serve the Child’s best interests, the trial

       court relied, in part, on Parents’ failure to progress in services and their inability

       to safely parent the Child. The trial court also cited Mother’s lack of housing

       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 17 of 19
       and income, as well as Parents’ participation in a methamphetamine-related

       crime. In addition, the Child’s CASA and service providers all recommended

       that the Child’s best interests would be served by remaining with her foster

       parents. However, Parents again dispute the evidence establishing that they

       lack the ability to safely parent the Child, and they emphasize that they

       remedied the drug-use that initially resulted in the Child’s removal. Parents

       also argue that they demonstrated their willingness and desire to work toward

       reunification throughout the case.


[27]   It is well established that “[a] parent’s historical inability to provide a suitable

       environment, along with the parent’s current inability to do the same, supports

       finding termination of parental rights is in the best interests of the children.” In

       re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). Moreover, the testimony of

       the DCS caseworker and child advocates is sufficient to support the trial court’s

       conclusion that termination is in the Child’s best interests. See McBride v.

       Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). Here, DCS, the Child’s CASA, the home-based caseworker, and the

       visitation supervisor all testified regarding their concerns about Parents’

       inability to take proper care of the Child. There is no dispute that Parents love

       the Child, and they endeavored to participate as directed. However, there was

       also evidence that Father would not “think that he would need help” on his

       own; Mother did not have housing or income, and she lacked empathy for the

       Child. (Tr. Vol. II, p. 110). The record establishes that the Child is not bonded

       with Parents but considers the foster parents to be her family. By the time of


       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 18 of 19
       the termination hearing, the Child had been removed from Parents’ care for

       more than twenty months, during which time she thrived. Therefore, we find

       that there is ample evidence to support the trial court’s determination that

       termination of Parents’ parental rights is in the Child’s best interests.


                                              CONCLUSION
[28]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s order terminating Parents’ parental rights to

       the Child.


[29]   Affirmed.


[30]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 69A04-1712-JT-2905 | April 24, 2018   Page 19 of 19